
	
		I
		111th CONGRESS
		1st Session
		H. R. 2663
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2009
			Ms. Eddie Bernice Johnson of
			 Texas introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 23, United States Code, to increase
		  certain infrastructure finance provisions, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Transportation Infrastructure Finance and Innovation Act of
			 2009 or TIFIA of
			 2009 .
		2.Secured
			 loans
			(a)Maximum
			 amountSection 603(b) of
			 title 23, United States Code, is amended as follows:
				(1)in paragraph (2)
			 by striking 33 and inserting 49; and
				(2)in paragraph (6)
			 by inserting after project obligations the following:
			 entered into after (not including such obligations issued to refund
			 prior project obligations), or not contemplated by the parties at the time, the
			 agreement to provide the secured loan is entered into under this
			 section.
				3.Lines of
			 creditSection 604(b) of title
			 23, United States Code, is amended as follows:
			(1)in paragraph (2)
			 by striking 33 and inserting 49; and
			(2)in paragraph (8)
			 by inserting after project obligations the following:
			 entered into after (not including such obligations issued to refund
			 prior project obligations), or not contemplated by the parties at the time, the
			 agreement to provide the line of credit is entered into under this
			 section.
			4.FundingSection 608(a) of title 23, United States
			 Code, is amended as follows:
			(1)in paragraph (1)
			 by striking each of fiscal years 2005 through 2009. and
			 inserting fiscal year 2009 and $285,000,000 for each of fiscal years
			 2010 through 2015.; and
			(2)in paragraph (3)
			 by striking each of fiscal years 2005 through 2009. and
			 inserting fiscal year 2009 and $5,000,000 for each of fiscal years 2010
			 through 2015.
			
